Opinion No. S-25
Gregg County             Re: Legality of paying the Crim-
Lonaview. Texans             inal District Attornes of
                             Gregg County $500.00 per
                             year from State funds in ac-
                             cordance with Section 21 of
                             Article V, Constitution of
Dear Sir:                    Texas e
            You have requested an opinion on the following
question:
         llIsthe Criminal District Attorney of
    Gregg County entitled to receive from the
    Comptroller of the State of T~exasthe five
    hundred dollar ($500.00) constitutional
    fee?"
          Section 21 of Article V of the Constitution of
Texas reads in part as follows:
          II
           D . D district attorneys shall re-
     ceive.an annual salary of five hundred
     dollars, to be paid by the State, and such
     fees, commissions and perquisites as may
     be provided by law. . *'
          The constitutional office of Criminal District
Attorney for Gregg.County was created by the Legislature
in 1931. Article 199, paragraph 124, V.C.S.; Neal v0
Sheppard, 209 S.W.2d 388 (Tex.Civ.App. 1948, error ref.).
In Hill County v. Sheppard, 142 Tex. 358, 178 S.W.2d 261
(1944) the Supreme Court held that the constitutional of-
fice of Criminal District Attorney was entitled to receive
an annual salary of $500 from the State as provided In
Section 21 of Article V of the Constitution of Texas,
stating:
          11
           . . . it is o'uropinion that the term
     criminal district attorney refers to a class
     or kind of district attorneys, and that a
Hon. Reagan S0 Wyche, page 2 (S-25)


     criminal district attorney is a district at-
     torney within the meaning of the Constitu-
     tion.
          "The office of District Attorney, in-
     cluding that of criminal district attorney,
     is a constitutional office, the duties and
     compensation of which are provided for in
     Article V. Section 21. of the Constitution
     above quoted. Under that section of the Con-
     stitution the district attorney is entitled
     t 'receive an annual salary of five hundred
     d:llars to be paid by the State, and such
     fees, commissions+,and perquisites as may be
     provided by law.'
          In view of the foregoing you are advised that
the Criminal District Attorney of Greg County is en-
titled to receive an annual salary of $500 from the
State.
          Although Chapter 499, Acts of the 52nd Legis-
lature, Regular Session, 1951, page 1228,appropriates
money for the payment of "Salaries, including the $500
Constitutional Allowance of 54 District Attorneys at
$5,500 per year," the Legislature has not made avail-
able any appropriation for the payment of the constitu-
tional allowance for Criminal District Attorneys. There-
fore, the constitutional allowance cannot be paid at
this time.
                          SUMMARY
          The Criminal District Attorney for Gregg
     County is entitled to receive an annual salary
     of $500 from the State as provided in Section
     21 of Article V of the Constitution of Texas.
     However, no appropriation is available at
     this time for the payment of such salary.
APPROVED:                             Yours very truly,
J. C. Davis, Jr.                      JOHN BEN SHBPPBRD
County Affairs Division               Attorney General
C. K. Richards
Reviewer
Robert S. Trotti                      BY+         hi-‘+
First Assistant                             John Reeves
John Ben Shepperd                                 Assistant
Attorney General
JR:am